MEMORANDUM**
Antonio Difuntorum Fortes, Jr. appeals pro se the district court’s judgment dismissing of his 42 U.S.C. § 1983 action alleging that several employees of Solano County violated his First, Fourth and Fifth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal on statute of limitations grounds, Santa Maria v. Pacific Bell, 202 F.3d 1170, 1175 (9th Cir.2000), and we affirm.
The district court properly dismissed Fortes’ action for untimeliness because the limitations period began running on September 7, 2001, see Elliott v. Union City, 25 F.3d 800, 802 (9th Cir.1994), and Fortes filed his complaint on September 16, 2002, see Carpinteria Valley Farms, Ltd., v. County of Santa Barbara, 344 F.3d 822, 828 (9th Cir.2003) (statute of limitations for California personal injury claims brought under section 1983 is one year).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.